  Case 1:21-cv-00785-UNA Document 1-1 Filed 05/28/21 Page 1 of 1 PageID #: 4




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

INTERNATIONAL BUSINESS MACHINES )
CORPORATION,                    )
                                )
                 Plaintiffs,    )
                                )
     v.                         ) C.A. No. _________________
                                )
FINJAN BLUE LLC and FINJAN      )
HOLDINGS LLC,                   )
                                )
                 Defendant.

                                            ORDER

               This ____ day of _____________ 2021, Plaintiff International Business

Machines Corporation having moved for leave to file the Complaint in this action under seal,

and the Court having determined that good cause exists for the requested relief; now, therefore,

               IT IS HEREBY ORDERED that Plaintiff’s motion for leave to file the Complaint

under seal is GRANTED.

               IT IS FURTHER HEREBY ORDERED that Plaintiff shall file a public version of

the materials filed under seal, which redacts any confidential information, within seven days of

this Order.



Dated: _________________                            ________________________________
                                                    United States District Judge
